Citation Nr: 0322819	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  97-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
fibroid uterus.

2.  Entitlement to service connection for arthritis of the 
right knee.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran had honorable active service from January 1975 to 
July 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas in April 1996 and October 2002.


REMAND

In her July 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran requested a VA Travel Board hearing.  
She has not been afforded such a hearing to date, and this 
hearing should be conducted prior to further action on the 
part of the Board.  See 38 C.F.R. §§ 20.703, 20.704 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a 
hearing, concerning the issues of 
entitlement to an initial compensable 
evaluation for fibroid uterus and 
entitlement to service connection for 
arthritis of the right knee, before a 
Veterans Law Judge at the Waco VARO as 
soon as it is practically possible.  She 
should be provided with adequate notice 
of this hearing in advance.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




